Holcomb, C. J.,
concurring.
Although reluctant to consent to the overruling of the proposition announced in Lincoln Street R. Co. v. McClellan, 54 Neb. 672, relative to the presumption of negligence when an injury has occurred to a passenger while being transported by a common carrier, which was agreed to by a unanimous court, I am convinced that the rule therein stated is not an accurate expression of the law on the subject, and is without substantial support in authority or principle. It should be said that a ruling on this particular question was not in that case essential to the decision rendered. An examination of the briefs of counsel discloses that the only questions which were presented and argued were with reference to whether simple contributory negligence on the part of the injured passenger would bar recovery, or whether the negligence *146must be gross; also whether the statute malting steam railroads liable for injuries to passengers, except in cases where the injury done arises from criminal (gross) negligence to the person injured, is applicable to street railways. The instruction considered in that case permitted a recovery unless the jury should find that the injured passenger was guilty of gross negligence which contributed to the injury received. It thus becomes obvious that the opinion, in so far as it discusses and lays down the rule relative to the presumption of negligence arising from the mere fact that an injury occurred to a passenger while being transported by the street railway company, is obiter dictum.
As has well been said, the mere fact of an injury to a passenger while being transported is, regarding the question of negligence, colorless and raises no legitimate inference as to the carrier’s failure to perform some duty owing to the passenger. Passengers while being transported are frequently injured by their own acts, and by extraneous causes in no way connected with the means employed in transporting the passengers, as well as by the negligent acts of the carrier. It is difficult, therefore, to perceive why it should be said that proof alone that the passenger was injured while being transported raises the presumption that the negligence of the carrier was the proximate cause of the injury. It is said in Swift & Co. v. Holoubek, 60 Neb. 784, 795:
“Negligence will not be presumed in the absence of. facts or circumstances from which its existence may reasonably be inferred. In the absence of evidence the presumption, if any may be indulged in, is that all parties acted with ordinary care, and this presumption continues until overthrown by the evidence.” In the case at bar the injury is alleged to have been caused by the street car being started while the passenger was alighting, and by reason thereof she was thrown to the pavement and sustained the injuries complained of. If this fact had been conceded or established by the evidence to the satis*147faction, of the jury, then, doubtless, the presumption of negligence would arise, and it would devolve upon the carrier to show that it exercised that degree of skill, diligence and foresight for the safety of its passengers which the law charges it Avith. This alleged cause of the injury, however, was the pivotal point in the controversy and regarding AAhlcli the evidence was conflicting. The burden of proof Avas upon the plaintiff to establish the fact upon which she relied as a basis for the presumption of the negligence charged. She was required to prove, it being-disputed, that the injury complained of was chargeable to the acts of the defendant’s servants or the means and appliances employed in her transportation. It was the defendant’s contention that the plaintiff’s injury was caused by her own carelessness and voluntary , action in stepping from the car while in motion. The plaintiff was therefore required to go one step further than as stated in the instruction complained of, and establish by the evidence that the cause of the injury was the starting of the car while she was in the act of alighting therefrom. In a Avellconsidered case, Benedick v. Potts, 88 Md. 52, 41 L. R. A. 478, it is said the doctrine of res ipsa loquitur does not go to the extent of implying that you may from ilie mere fact of an injury infer the physical act that produced the injury, but it means that when the physical act has been shown or is apparent, and is not explained by the defendant, the conclusion that negligence superinduced it may be drawn as a legitimate deduction of fact. Another court has said:
“When a passenger is injured in an accident to the machinery, appliances, or means provided for his transportation, it is unnecessary for him, in the first instance, to do more than prove the fact of the injury, and show that the accident in which it was received was due to the failure or insufficiency of some of the agencies provided for the carriage. When such proof is made, the burden is transferred to the carrier to shoAV its OAvn freedom from fault, and that the accident Avas one which the utmost skill, *148care and prudence could not have prevented. * * * But the rule does not apply in the case of an accident unconnected with the means of transportation.” Denver & R. G. R. Co. v. Fotheringham, 17 Col. App. 410, 68 Pac. 978.
If the injury is caused to the passenger by apparatus wholly under the control of the carrier, and furnished and applied by it, a presumption of negligence arises. It is only when the injury occurred from the abuse of agencies within the defendant’s power that it can be presumed to act negligently. Chicago City R. Co. v. Catlin, 70 Ill. App. 97. The true rule seems to be that, where a passenger sustains an injury growing out of the acts of the carrier’s servants Or employees, or because of any defect in machinery, coaches or roadway, or any of the means, appliances or agencies connected with or employed in the transportation of the passenger, the presumption arises that the injury was caused by the negligence of the carrier, and it then devolves upon it to explain the act and relieve itself of the imputation of negligence thus cast upon it, the negligence complained of being the proximate cause of the injury inflicted. Connell v. Chesapeake & O. R. Co., 93 Va. 44; Spencer v. Chicago, M. & St. P. R. Co., 105 Wis. 311. In 6 Cyc. 629, the author of the text, in speaking of this particular subject, says:
“His (the passenger’s) right of action for injuries is based on negligence, and the burden of proof of negligence is on plaintiff. Therefore the mere proof of an injury to the passenger in course of transportation, which, so far as it is shown, might have occurred by reason of other cause than the carrier’s negligence, such as the act of the passenger himself, or without fault of any one, will not make a prima facie case.”
The courts and text writers all appear to be of one mind and in substantial accord on the question, and, on principle, it would seem that the passenger must at least assume the burden of proving the proximate cause leading to the injury, if not conceded, and that such injury was *149the result of'some fault or imperfection in the means, appliances and agencies employed by the carrier in the transportation of the passenger.